United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2842
                                     ___________

Anne Biehl and Deborah M. Davis,          *
                                          *
             Appellants,                  * Appeal from the United States
                                          * District Court for the
      v.                                  * Eastern District of Missouri.
                                          *
Washington University,                    *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: April 14, 2000
                                   Filed: April 27, 2000
                                    ___________

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Anne Biehl and Deborah Davis appeal from the order of the District Court1
granting the motion of their former employer, Washington University, for summary
judgment. Both Biehl and Davis asserted claims of sex discrimination. In addition,
Biehl asserted a claim of age discrimination and Davis asserted a claim of race
discrimination and of retaliation for having engaged in protected activity. For reversal,
they argue in a variety of ways that their evidence is sufficient to create genuine issues

      1
        The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, who presided over the case pursuant to the consent of the
parties in accordance with 28 U.S.C. § 636(c).
of material fact and, therefore, that the District Court erred in granting summary
judgment for the university.

       Having reviewed the case, we conclude that the District Court did not err in
granting summary judgment for Washington University. The university articulated non-
discriminatory business reasons for all the decisions that affected Biehl and Davis, who
failed to come forward with evidence to create a genuine issue of fact as to whether
those reasons, or any of them, were a pretext for unlawful discrimination. Our
conclusions regarding the lack of evidence to create a fact issue on pretext make it
unnecessary to address the question of whether Biehl's and Davis's evidence was
sufficient to make a prima facie case on any of their claims. Likewise, their failure to
adduce evidence of pretext makes it unnecessary to address any of the other issues that
are argued in the parties' briefs.

      The order of the District Court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-